Citation Nr: 1410490	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1967 to May 1974.

This matter comes before the Board of Veterans' Appeals (the Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's duties placed him at Royal Thai Air Force Base Ubon between November 1969 and May 1970.

2.  The Veteran was diagnosed with chronic lymphocytic leukemia in 1994.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, chronic lymphocytic leukemia was incurred as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107(b) (West 2002, Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for entitlement to service connection for chronic lymphocytic leukemia.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the chronic diseases specifically listed in 38 C.F.R. § 3.309(a) (2013) of the regulations, including leukemia, service connection may also be established by showing a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that subsection 3.303(b) only applies to the chronic diseases specifically listed in section 3.309(a) of the regulations).  When a chronic disease as defined by VA in section 3.309(a) is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b) (2013).  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim under subsection 3.303(b).  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service under subsection 3.303(b) is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Hickson.  See Walker, 708 F.3d at 1338-39 (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," as a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").  As there is no indication that leukemia was manifested to a compensable degree within one year of service, the above provision is inapplicable. 

Alternatively, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2013) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) (2013) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  Such diseases include chronic lymphocytic leukemia.  Id.

As an initial matter, the record indicates the Veteran has a diagnosis of chronic lymphocytic leukemia.  Thus, the first Hickson element is satisfied.

Next, resolving reasonable doubt in the Veteran's favor, the evidence of record supports a finding that the Veteran was exposed to herbicides while on active duty, specifically while in Thailand.  The Board notes that the Veteran's DD-214 does not specifically indicate the Veteran's presence in Thailand, though it notes he spent 49 days of service in Indochina or Korea.  The Veteran's service personnel records indicate he participated in 29 combat sorties between November 1969 and May 1970, logging 85.5 hours of combat flying time in flights over Vietnam.  For the missions flown during this period the Veteran was awarded the Air Medal for Meritorious Achievement, the Vietnam Service Medal, and the Vietnam Campaign Medal.  Additionally, an aeronautical order dated March 5, 1970, indicates that the Veteran was issued verbal orders designating him a crew member participating in these aerial flights, and noting that the exigencies of the service were such to preclude the issuance of competent written orders in advance.  While the specific missions for this period are not identified, this document suggests that written records related to the missions the Veteran participated in may be sparse.

Lay statements submitted by the Veteran and a fellow serviceman indicate that they traveled from Kadena Air Base in Okinawa, Japan to Royal Thai Air Force Base (RTAFB) Ubon, Thailand to participate in these missions.  The Board finds these statements to be competent.  Competent lay evidence is that which the witness has actually observed and is within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board also finds the statements to be credible, as they are facially plausible and are consistent with other evidence of record.  Credible testimony is that which is plausible or capable of being believed.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (well-grounded case).

Additional sources indicate that the type of missions the Veteran is documented to have participated in operated from RTAFB Ubon in Thailand.  VA Manual M21-1MR provides that for Veterans that are shown to have served in the U.S. Air Force in Thailand at one of the RTAFBs, including Ubon, herbicide exposure will be conceded on a direct or facts-found basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (Dec. 16, 2011).

Considering the foregoing evidence and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's duties placed him at RTAFB Ubon.  Thus, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 5107(b) (West 2002).  Based on the finding of in-service exposure to herbicides, chronic lymphocytic leukemia is presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2013).  Although chronic lymphocytic leukemia was not manifested during service, including the fact that service treatment records show no complaint or manifestation of leukemia while the Veteran was on active duty, such is not determinative in this case.

As the Veteran is found to have been exposed to herbicides while on active duty service, the chronic lymphocytic leukemia that first manifested in 1994 is presumed by regulation to have been the result of such exposure.  In this case, there is no evidence in the record of an intercurrent cause for the Veteran's leukemia.  For these reasons, and resolving reasonable doubt in the Veteran's favor on the question of whether he was at RTAFB Ubon while in service, service connection for chronic lymphocytic leukemia has been established.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for chronic lymphocytic leukemia as the result of herbicide exposure is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


